Title: From Alexander Hamilton to James McHenry, 3 July 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
New York July 3d. 1799

I transmit you the proceedings of a Court Martial in the case of Joseph Perkins, who is sentenced to death for desertion aggravated by very atrocious circumstances.
I see nothing to occasion a doubt as to the regularity of the proceedings or the propriety of the sentence.
I observe indeed that in this as in a former instance the articles on which the sentence is founded are not specified. But neither principle nor usage requires that they should be. It is enough that the Military Code does authorise such a punishment for such a crime. The Court need not lay its finger upon the particular clauses. To require a nice detail of this sort would be to fetter and clog the operation of Military Justice by the subtil forms of special pleading.
I will only add that every day brings fresh proof of the necessity of severe examples to check a wanton spirit of desertion, which if not checked will render the inlistments of soldiers a mere waste of the public Treasure.
I entreat that a prompt decision may be obtained.
With great respect   I have the honor to be   Sir   Your Obed ser
The Secy of War
